Citation Nr: 0427957	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The claimant service on active duty for training from June 
1978 to October 1978, from May 26, to June 9, 1979, and from 
June 28, to July 12, 1980.  He also performed inactive duty 
training at times prior to his discharge in December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the application to reopen 
a claim of entitlement to service connection for a seizure 
disorder.  In July 2004, the claimant testified at a 
videoconference hearing before the undersigned.

Entitlement to service connection for a seizure disorder was 
denied in a November 1983 rating decision.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claims to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since that final decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  


FINDINGS OF FACT

1.  In a November 1983 rating decision, the RO denied 
entitlement to service connection for a seizure disorder and 
the appellant did not appeal.

2.  Evidence received since the January 1983 RO denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In May 2002, October 2002, and 
August 2003 letters, VA notified the claimant that he was 
responsible to support his claim with new and material 
evidence.  In the October 2002 and August 2003 letters he was 
also informed that VA would attempt to obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding treatment for his seizure disorder, or 
to provide a properly executed release so that VA could 
request the records for him.  The claimant was first advised 
of the VCAA in the October 2002 letter.  He previously had 
been notified in a May 2002 letter, i.e., before the June 
2002 rating decision, and the December 2002 statement of the 
case of what evidence was needed to reopen his claim.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant's on 
numerous occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  See VA letters dated in May 2002, 
October 2002, and August 2003.  If the evidence was held by 
private physicians, the claimant was to provide 
authorizations so that the RO could obtain that evidence.  
Id.  Thereafter, the claimant did not provide the RO with 
authorizations to obtain his treatment records from the 
private hospitals and physicians referenced in the medical 
records already found in the claims file or any other 
records.  

Similarly, while the appellant reported that he had been on 
disability since 1985, the record does not show and the 
claimant does not allege that this disability was granted 
because of a seizure disorder that began while he served with 
a reserve component.  Therefore, VA has no duty to seek 
clarification as to the nature and the location of these 
records or to attempt to associate them with the claims file 
prior to adjudication of the current appeal.  

Despite the foregoing, the record on appeal does contain the 
appellant's reserve component medical records, written 
statements from the appellant, his representative, and his 
mother; private treatment records Cesar M. Angco, M.D.; Noble 
Hospital dated from July 1979 to August 1990; a March 2003 
letter from George F. Howard, III; as well as the appellant's 
testimony at two hearings.  The record also shows that the 
appellant was advised of what evidence VA had requested and 
notified in the August 2003 letter as well as the statement 
and supplemental statements of the case of what evidence had 
been received.  Accordingly, the Board finds that all 
available and identified medical records have been obtained 
and there is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

At the appellant's videoconference hearing the undersigned 
stated that if this appeal was not allowed, the claim would 
be remanded because of the decision in Padgett v. Principi, 
18 Vet. App. 188 (2004).  That decision, however, has since 
been recalled and it no longer represents the law.  Padgett 
v. Principi, No. 02-2259 (U.S. Vet. App. Sep. 14, 2004) (per 
curiam).  Therefore, a remand is not required for the 
videoconference testimony to be reviewed by the RO.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the claimant, the record shows that the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of what evidence was necessary to 
substantiate his claim, and not only were additional records 
obtained after issuance of the VCAA letters but the appellant 
testified at two personal hearings.  Hence, the Board finds 
that adequate notice was provided in May 2002 prior to the 
June 2002 rating decision.  

To the extent that VA may have erred in assisting or 
notifying the veteran the Board finds that an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1326 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim to Reopen

The appellant contends that his seizure disorder began as a 
result of the rigors of basic training.  Specifically, he 
argues that his exposure to tear gas while in basic training 
triggered his seizure disorder.  In the November 1983 rating 
decision, the claim was denied because the record did not 
show that the appellant had seizures while in National Guard 
service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the November 1983 rating decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available in November 1983 consisted of reserve 
component medical records, letters from Cesar M. Angco, M.D., 
dated between August 1979 to June 1983, and a written 
statement from the appellant's mother.

As to the reserve component medical records, they include a 
March 1978 enlistment report of medical history in which the 
appellant reported he was in good health and denied ever 
experiencing dizziness, fainting spells, epilepsy, or fits.  
A July 1980 sick slip thereafter reported that the appellant 
was diagnosed as epileptic approximately one year ago, he had 
had daily seizures since arriving for training, he was taking 
seizure medication, and he needed to be evaluated for 
discharge.  A July 1980 treatment record reported that the 
claimant had been in a motor vehicle accident "years ago" 
in which he fractured his skull and required four to five 
days of hospitalization and thereafter developed a seizure 
disorder.  An October 1980 examination report noted that the 
appellant was not qualified for retention because of a 
seizure disorder. 

The letters from Dr. Angco reported that he had been treating 
the appellant since June 1979 for a disorder diagnosed as a 
partial complex seizure disorder.

In a June 1983 statement in support of claim, the appellant's 
mother reported that her son wrote home while in basic 
training and complained of problems with dizziness and loss 
of speech and he continued to have these problems after he 
came back from basic training.  She thereafter reported that 
her son's problems with dizziness and loss of speech were the 
reason why he lost his job after six months.  She also opined 
that his problems were caused by the rigors of his basic 
training.

Evidence received since the November 1983 RO denial consists 
of the appellant's and his representative's written 
statements to the RO as well as testimony by the claimant at 
November 2003 and July 2004 hearings, private treatment 
records from Noble Hospital dated from July 1979 to August 
1990, and a letter from Dr. F. Howard, III, dated in March 
2003.

As to the hearing testimony and written statements to the RO, 
these consist of the appellant's and his representative's 
continued assertion that the claimant's seizure disorder was 
caused by his military service.  This lay evidence was 
available when the RO decided the claim in November 1983.  
Then, as now, lay persons not trained in the field of 
medicine, such as to include the claimant, are not competent 
to offer opinions regarding such medical questions as the 
etiology of the claimed disorder.  Thus, these statements are 
not competent medical evidence showing that the claimant's 
seizure disorder was related to an injury that occurred while 
serving with a reserve component.  Therefore, the newly 
received evidence tends to prove nothing that was not 
previously shown.  That the claimant continues to claim to 
have current disabilities that were caused by his service 
with a reserve component is not new evidence within the 
context of 38 C.F.R. § 3.156.  

As to the private treatment records from Noble Hospital, they 
show that appellant's continued complaints and/or treatment 
for a seizure disorder beginning in July 1979.  The March 
2003 letter from Dr. Howard reported that he was treating the 
appellant for familial episodic ataxia and migraines and that 
the claimant had been symptomatic since his late teenage 
years.  This medical evidence was available when the RO 
decided the claim in November 1983.  In November 1983, the 
medical evidence showed that the veteran had had a seizure 
disorder since June 1979.  

Thus, there remains no competent medical evidence showing 
that the claimant's seizure disorder is related to an injury 
that occurred while serving with a reserve component.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  The fact that the claimant 
continues to have a seizure disorder is not new evidence 
within the context of 38 C.F.R. § 3.156.  Without new and 
material evidence the claim may not be reopened.

The benefit sought on appeal is denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a seizure disorder is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



